Citation Nr: 0202996	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  00-03 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than May 5, 1998, 
for a grant of service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to April 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which granted service connection for a right knee 
disorder, as secondary to the left knee disorder, effective 
May 5, 1998.  It is noted that a subsequent rating decision 
in October 1999 found that an earlier effective date of 
February 11, 1998, was warranted.  However, a September 2001 
rating decision found that the evidence did not support an 
effective date earlier than May 5, 1998, and that the October 
1999 decision was to be revised.

The record reflects that the veteran initially requested a 
personal hearing before a Member of the Board in conjunction 
with his appeal.  However, the veteran withdrew his hearing 
request by a statement received in December 2000.  38 C.F.R. 
§ 20.704(e) (2001).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veteran's appeal has been completed.

2.  The record reflects that the veteran sought VA medical 
treatment on December 21, 1997, in part for a right knee 
injury incurred as a result of his service-connected left 
knee disorder.

3.  No written communication is on file prior to May 5, 1998, 
by which the veteran indicated his belief that he was 
entitled to service connection for a right knee disorder 
and/or his intention to file a claim for such benefits.






CONCLUSION OF LAW

An effective date earlier than May 5, 1998, for a grant of 
service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2001); 
66 Fed. Reg. 45620-45632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Crawford 
v. Brown, 5 Vet. App. 33, 35-6 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria concerning the assignment of effective 
dates for grants of service connection, by the October 1999 
Statement of the Case (issued to the veteran in November 
1999), and the September 2001 Supplemental Statement of the 
Case (issued to the veteran in October 2001).  The Board 
notes that the VCAA made no change in the statutory or 
regulatory criteria which govern the assignment of effective 
dates for grants of service connection.  Further, the 
September 2001 Supplemental Statement of the Case 
specifically addressed the applicability of the VCAA.  
Moreover, the veteran has not identified any pertinent 
evidence that is not of record.  Thus, the Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled, including the revised regulatory 
provisions of 38 C.F.R. § 3.159, and that no additional 
assistance to the veteran is required based on the facts of 
the instant case.


Background.  The veteran contends that he is entitled to an 
effective date of December 21, 1997, for his grant of service 
connection for a right knee disorder, as that is the date the 
right knee was damaged due to a fall caused by his service-
connected left knee giving out on him.

Service connection was granted for a left knee disorder by an 
October 1997 rating decision, effective April 29, 1996.

On May 5, 1998, the RO received a statement from the veteran 
in which he asserted that he was seeking service connection 
for his right knee due to the damage it had suffered from 
compensating his service-connected left knee.  He reported 
that on December 21, 1997, while running, his service-
connected left knee gave out on him and he collapsed.  As a 
result, his right leg slipped out toward the right as his 
upper leg was driven straight down to the ground causing his 
right leg to bend at an unnatural angle.  He reported that he 
heard and felt a rapid series of pops and had extreme pain in 
his right knee.  Also, it swelled immediately, and he could 
not put any weight on it.  Thereafter, he went to the VA 
Medical Center (VAMC) for treatment.

The veteran's statement of May 5, 1998, was accompanied by VA 
medical records dated from 1997 to 1998.  A record dated 
December 21, 1997, noted that while running, the veteran's 
left knee locked up and gave out, and his right foot went one 
way and the leg went in the opposite direction.  However, 
additional records, also dated December 21, 1997, note 
findings of right knee sprain as a result of this injury.  
These records also note that the veteran had an injury to the 
left knee in the past.  Records dated December 24, 1997, note 
that the veteran was there for follow-up of his right knee 
injury.  Additional treatment for right knee problems were 
shown by records dated January 9, 1998; February 11, 1998; 
and April 8, 1998.  Additionally, the records dated April 8, 
1998, note, in part, that the veteran reported he had a 
history of left knee injury in the service where he had a 
giving away and a surgical repair of some ligament, but he 
was not sure which one.

In addition to the VA medical records submitted in 
conjunction with the veteran's statement of May 5, 1998, 
subsequent VA medical records were added to the file which 
cover a period from 1998 to 2001 and show treatment for the 
right knee disorder.  However, none of the VA medical records 
on file that are dated prior to May 5, 1998, reflect that the 
veteran indicated that he was going to file a claim of 
service connection for the right knee, and/or a belief in 
entitlement to such a benefit.

A VA joints examination, conducted May 26, 1998, resulted in 
a diagnosis of trauma to right knee, secondary to instability 
of left knee; anterior cruciate ligament tear and evidence of 
medial, lateral, meniscus damage.

Service connection was granted for anterior cruciate ligament 
tear with medial and lateral meniscus damage, right knee, as 
secondary to the left knee disorder, by a July 1998 rating 
decision.  This decision assigned an effective date of May 5, 
1998.

The veteran appealed the July 1998 rating decision to the 
Board, contending he was entitled to an effective date of 
December 21, 1997.

In the October 1999 rating decision, the RO noted that the VA 
medical records dated February 11, 1998, showed that the 
veteran was treated for his right knee.  Thus, the RO stated 
that as the evidence clearly showed that the veteran was seen 
by VA for a right knee disorder prior to May 5, 1998, an 
earlier effective date was warranted.  However, the RO stated 
that it did not currently have the outpatient treatment 
reports which indicated the veteran was seen on December 21, 
1997.  Therefore, the effective date for service connection 
for the right knee disorder was shown to be February 11, 
1998.

The September 2001 rating decision determined that a revision 
was warranted in the decision to grant an effective date 
earlier than May 5, 1998.  In this decision, it was noted 
that neither the rating decisions or the Statement of the 
Case cited which law or laws were applied in the assignment 
of the effective date for the grant of service connection for 
the right knee disability.  Nevertheless, the RO assumed that 
38 C.F.R. § 3.157 was used since it provided that report of 
examination or hospitalizations by VA or uniformed services 
would be accepted as an informal claim for increased 
benefits.  However, since the right knee claim was an 
original claim of service connection and 38 C.F.R. § 3.157 
applied to claims for increased evaluation, the use of this 
law was not for application.  The RO also referred to 
38 C.F.R. § 3.155 for informal claims, but stated that as the 
treatment record did not indicate the veteran was intending 
to apply for benefits, the application of this regulation was 
not appropriate in assigning the effective date for the claim 
of service connection for the right knee.  Further, the RO 
found that as the date of receipt of claim, May 5, 1998, was 
later than the date entitlement arose, it was the correct 
effective date of the grant of service connection for the 
right knee disorder.  Consequently, the RO concluded that the 
decision to grant an effective date earlier than May 5, 1998, 
was clearly and unmistakably erroneous, and warranted 
revision.


Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed which meets the requirements of 3.151 or 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 3.155.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114, 3.400(p).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than May 
5, 1998, for a grant of service connection for a right knee 
disorder.

As an initial matter, the Board notes that nothing on file 
shows that the veteran filed a formal or informal claim of 
service connection for a right knee disorder within his first 
post-service year, nor does the veteran contend otherwise.  
Consequently, his grant of service connection cannot be 
earlier than the date of claim.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

The Board acknowledges that VA medical records clearly show 
that the veteran sought treatment for his right knee sprain 
on December 21, 1997.  Further, the Board notes that as these 
are VA medical records, they are constructively of record as 
of the date they were created.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992); VAOPGCPREC 12-95.  In short, both the RO and 
the Board are deemed to be aware of the fact that the veteran 
sought treatment for his right knee prior to May 5, 1998, to 
include the initial treatment on December 21, 1997.

Nevertheless, the fact that the veteran received VA medical 
treatment prior to May 5, 1998, does not decide this issue.  
As noted above, the legal requirements for a valid claim 
require a written communication which indicates a claimant's 
belief in entitlement to VA benefits and identifies the 
benefit sought.  See 38 C.F.R. § 3.1(p); Rodriguez, supra.  
The Board also concurs with the RO's finding in the September 
2001 Supplemental Statement of the Case that the provisions 
of 38 C.F.R. § 3.157 are not applicable in the instant case.  
This regulation, by its own wording, only applies to claims 
for increased ratings and claims to reopen.  See 38 C.F.R. 
§ 3.157(b).  As such, it does not apply in circumstances, 
such as here, where a claimant is seeking an original grant 
of service connection for a medical disability.  In support 
of this conclusion, the Board notes that the United States 
Court of Appeals for Veterans Claims has held that a report 
of examination or hospitalization may be accepted as an 
informal claim for benefits, but only after there has been a 
prior allowance or disallowance of a formal claim for 
compensation.  Crawford v. Brown, 5 Vet. App. 33, 35-6 
(1993).  The medical evidence in question in Crawford was a 
VA medical report.

In the instant case, the Board has carefully reviewed all 
documents on file, and there does not appear to be any 
written communication which was received prior to May 5, 
1998, to include the VA medical records on file, in which the 
veteran indicated an intent to apply for service connection 
for a right knee disorder and/or his belief in entitlement to 
this benefit; no formal or informal claim of service 
connection for a right knee disorder was received prior to 
the veteran's statement of May 5, 1998.  Rodriguez, supra.

For the reasons stated above, the Board finds that there is 
no legal basis to award the veteran an effective date earlier 
than May 5, 1998, for his grant of service connection for a 
right knee disorder.  Therefore, his claim must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  As the law is dispositive of the instant case, the 
benefit of the doubt rule is not for application.


ORDER

Entitlement to an effective date earlier than May 5, 1998, 
for a grant of service connection for a right knee disorder, 
is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

